Case: 19-30702      Document: 00516041916        Page: 1     Date Filed: 10/05/2021




            United States Court of Appeals
                 for the Fifth Circuit                               United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                               _____________                          October 5, 2021

                               No. 19-30702                            Lyle W. Cayce
                                                                            Clerk
                            consolidated with
                                No. 19-30989
                              _____________

   Priscilla Lefebure,

                                                             Plaintiff—Appellee,

                                      versus

   Samuel D’Aquilla, 20th Judicial District, individually
   and in his official capacity as District Attorney,

                                                         Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:17-CV-1791


   ORDER:

          Three retired federal judges seek leave to file a brief in this case as
   amici curiae.    The defendant vigorously opposes their motion, citing
   precedents from two other circuits that categorically exclude amicus briefs
   such as this.
Case: 19-30702      Document: 00516041916          Page: 2    Date Filed: 10/05/2021




                                    No. 19-30702
                                  c/w No. 19-30989
          The putative amici do not mention, let alone refute, those categorical
   rulings. Nor do amici address the defendant’s alternative contention that the
   court should disqualify their brief due to concerns about its origins.
          I nevertheless grant the motion. Our circuit, like the Supreme Court,
   does not categorically exclude amicus briefs such as this. And if there is
   something wrong with this particular amici effort, we can judge the brief on
   its merits—there is no need to exclude it from these proceedings altogether.
                                          I.
          The defendant asks us to deny leave to amici based on categorical rules
   adopted by the D.C. and Third Circuits. I address each precedent in turn.
                                         A.
          In Boumediene v. Bush, 476 F.3d 934 (D.C. Cir. 2006) (per curiam),
   the D.C. Circuit by a 2-1 vote denied leave to a group of retired federal judges
   who sought to file a brief as amici. In doing so, the majority invoked a 1982
   advisory opinion, issued by the U.S. Judicial Conference Committee on
   Codes of Conduct, that forbids references to individuals as “former judges”
   in court proceedings. The advisory opinion states that “‘[j]udges should
   insure that the title ‘judge’ is not used in the courtroom or in papers involved
   in litigation before them to designate a former judge, unless the designation
   is necessary to describe accurately a person’s status at a time pertinent to the
   lawsuit.’” Id. at 934–35 (quoting Advisory Opinion No. 72, Committee on
   Codes of Conduct, Judicial Conference of the United States).
          In her dissent, however, Judge Rogers responds that the advisory
   opinion applies only “when a former judge appears as counsel,” and not as
   amici. Id. at 935 (emphasis added). The advisory opinion expressly applies
   only to “former judges who have returned to the practice of law” and who
   are “actively practicing in federal courts.” Id. at 935 n.1 (quoting Advisory




                                          2
Case: 19-30702      Document: 00516041916          Page: 3    Date Filed: 10/05/2021




                                    No. 19-30702
                                  c/w No. 19-30989
   Opinion No. 72, Committee on Codes of Conduct, Judicial Conference of the
   United States). Moreover, the advisory opinion is explicitly premised on the
   concern that “[a] litigant whose lawyer is called ‘Mr.,’ and whose
   adversary’s lawyer is called ‘Judge,’ may reasonably lose a degree of
   confidence in the integrity and impartiality of the judiciary.” Id. (quoting
   Advisory Opinion No. 72, Committee on Codes of Conduct, Judicial
   Conference of the United States) (emphasis added).
          To be sure, reasonable minds can disagree over whether the logic of
   the advisory opinion still applies when a retired judge participates as amici,
   rather than as counsel. A case could be made that it undermines confidence
   in the judiciary if a litigant is forced to face an adversary supported by any
   person who “is called ‘Judge’”—regardless of whether that person serves as
   opposing counsel or merely as opposing amici. Id.
          That said, there is an obvious difference in quantity (if not in quality)
   between a single adverse amicus brief, on the one hand, and having to face off
   against a former judge, day in and day out, in writing as well as in the
   courtroom, throughout the entire course of the litigation, on the other hand.
          Perhaps that is why, in the wake of Boumediene, the Supreme Court
   not only continues to accept amicus briefs filed by retired federal judges, but
   even quotes them from time to time in judicial opinions. See, e.g., Terry v.
   United States, 141 S. Ct. 1858, 1868 (2021) (Sotomayor, J., concurring in part
   and concurring in the judgment) (quoting amicus brief of retired federal
   judges); California Public Employees’ Retirement System v. ANZ Securities,
   Inc., 137 S. Ct. 2042, 2058 (2017) (Ginsburg, J., dissenting) (same); Aurelius
   Capital Management, L.P. v. Tribune Media Co., 577 U.S. 1230 (2016)
   (granting leave to former federal judges to file brief as amici); Hamdan v.
   Rumsfeld, 546 U.S. 1166 (2006) (same).




                                          3
Case: 19-30702      Document: 00516041916          Page: 4    Date Filed: 10/05/2021




                                    No. 19-30702
                                  c/w No. 19-30989
          In fact, the Supreme Court accepted an amicus brief from a group of
   former federal judges in Boumediene itself. See Boumediene v. Bush, 553 U.S.
   723, 731 n.† (2008) (listing amicus brief of former federal judges). Even the
   D.C. Circuit on various occasions has accepted amicus briefs from former
   federal judges, notwithstanding its earlier decision in Boumediene. See, e.g.,
   In re Flynn, 961 F.3d 1215, 1219 (D.C. Cir. 2020) (listing amicus brief of
   former federal district judges); In re Leopold, 964 F.3d 1121, 1123 (D.C. Cir.
   2020) (listing amicus brief of former federal magistrate judges).
          So it’s not surprising that our circuit has accepted amicus briefs from
   retired federal judges—including the same three who seek to file as amici
   here. See United States v. Gozes-Wagner, 977 F.3d 323 (5th Cir. 2020).
                                         B.
          In American College of Obstetricians & Gynecologists v. Thornburgh, 699
   F.2d 644 (3rd Cir. 1983), the Third Circuit, again by a 2-1 vote, denied leave
   to a group of law professors seeking to file a brief as amici. The majority held
   that the putative amici law professors “do not purport to represent any
   individual or organization with a legally cognizable interest in the subject
   matter at issue.” Id. at 645 (emphasis added). The proposed amici sought
   only to express “their concern about the manner in which this court will
   interpret the law as the basis for their brief.” Id. The majority denied leave
   for that reason. And that same logic would presumably bar the proposed
   amicus brief here as well—after all, none of the three judges who seek leave
   today claim a “legally cognizable interest” in Priscilla Lefebure’s claims, but
   rather only a concern about the court’s previous decision in this appeal.
          But the filing of amicus briefs is governed by Federal Rule of Appellate
   Procedure 29. And nothing in that rule requires amici to have a “legally
   cognizable interest” in the matter. It only requires amici to state their
   “interest” in the case—along with “the reason why an amicus brief is




                                          4
Case: 19-30702      Document: 00516041916           Page: 5     Date Filed: 10/05/2021




                                     No. 19-30702
                                   c/w No. 19-30989
   desirable and why the matters asserted are relevant to the disposition of the
   case.” Fed. R. App. P. 29(a)(3).
          So I’m inclined to agree with Judge Higginbotham, who concluded in
   his dissent that there is “no justification” for denying leave due to amici’s
   lack of “legally cognizable interest” anywhere “in our rules, our precedent
   or our longstanding practices.” 699 F.2d at 645. See also id. (“Candidly, I
   am baffled by the majority’s decision.”). As noted, our circuit often accepts
   briefs from a wide variety of amici—including those that neither allege nor
   possess a “legally cognizable interest” in the litigation. See, e.g., Gozes-
   Wagner, 977 F.3d 323. Notably, the Third Circuit itself has accepted amicus
   briefs from former federal judges, notwithstanding its earlier decision in
   American College of Obstetricians. See, e.g., Reeves v. Fayette SCI, 897 F.3d 154,
   165 (3rd Cir. 2018) (McKee, J., concurring) (discussing amicus brief of
   retired federal judges).
                                          C.
          Courts enjoy broad discretion to grant or deny leave to amici under
   Rule 29. See, e.g., In re Halo Wireless, Inc., 684 F.3d 581, 596 (5th Cir. 2012)
   (“‘Whether to permit a nonparty to submit a brief, as amicus curiae, is, with
   immaterial exceptions, a matter of judicial grace.’”) (quoting Nat’l Org. for
   Women, Inc. v. Scheidler, 223 F.3d 615, 616 (7th Cir. 2000)).
          But that does not mean the decision need not be a principled one. We
   should always “be on guard for the risk of judicial bias when it comes to
   discretionary practices” such as this. Rollins v. Home Depot USA, _ F.4th _,
   _ (5th Cir. 2021). As then-Judge Alito once noted, “[a] restrictive policy
   with respect to granting leave to file may . . . create at least the perception of
   viewpoint discrimination.” Neonatology Associates, P.A. v. Comm’r of Internal
   Revenue, 293 F.3d 128, 133 (3rd Cir. 2002). “Unless a court follows a policy
   of either granting or denying motions for leave to file in virtually all cases,




                                           5
Case: 19-30702     Document: 00516041916           Page: 6   Date Filed: 10/05/2021




                                    No. 19-30702
                                  c/w No. 19-30989
   instances of seemingly disparate treatment are predictable.” Id. See also
   Boumediene, 476 F.3d at 936 (Rogers, J., dissenting) (same).
          Our circuit has never adopted either of the categorical rules urged by
   the majorities in Boumediene and American College of Obstetricians. To the
   contrary, as noted, we have allowed amicus briefs like the one proposed here.
   See, e.g., Gozes-Wagner, 977 F.3d 323. I see no principled basis for suddenly
   adopting new categorical rules in this case—particularly when even the
   circuits where those rules originated no longer follow them.
                                        II.
          The defendant alternatively asks us to deny leave to the putative amici
   based on the motivations of one of its originators. The defendant cites a news
   account that chronicles how the amicus effort originated with a former law
   clerk to one of the amici judges. The defendant points out that the law clerk
   “served time in the Louisiana State Penitentiary” and personally knows the
   assistant warden who is the co-defendant and alleged assailant in this case,
   and that this was a “motivating factor in seeking out potential amici curiae.”
   The implication is that the amici’s sharp criticisms are not sincere or well-
   founded in the law, but are instead driven by some personal vendetta.
          I acknowledge the defendant’s concerns about amici.           And as
   discussed below and by the panel majority, there are indeed a number of flaws
   with their brief. But those flaws can and should be addressed by the court on
   the merits. There is no need to exclude the brief altogether. No benefit
   would be served by depriving the court of the opportunity to engage with
   critical analysis of its past work—to the contrary, that would contradict the
   whole point of our adversarial legal system, which relies on the robust
   exchange of competing views to ensure the discovery of truth and avoid error.
          Our adversarial system of justice is based on the same fundamental
   premise as our First Amendment—a firm belief in the robust and fearless




                                         6
Case: 19-30702         Document: 00516041916              Page: 7       Date Filed: 10/05/2021




                                          No. 19-30702
                                        c/w No. 19-30989
   exchange of ideas as the best mechanism for uncovering the truth. As Justice
   Holmes observed, “the best test of truth is the power of the thought to get
   itself accepted in the competition of the market.” Abrams v. United States,
   250 U.S. 616, 630 (1919) (Holmes, J., dissenting). In an “uninhibited
   marketplace of ideas,” “truth will ultimately prevail.” Red Lion Broadcasting
   Co. v. FCC, 395 U.S. 367, 390 (1969). Conversely, the best way to defeat bad
   ideas is not to suffocate them, but to air them out. For our Founders were
   “confiden[t] in the power of free and fearless reasoning.” Whitney v.
   California, 274 U.S. 357, 377 (1927) (Brandeis, J., concurring). They believed
   in “expos[ing] . . . falsehood and fallacies, [and] avert[ing] . . . evil by the
   processes of education”—“more speech, not enforced silence.” Id. As
   Justice Brandeis liked to say, sunlight is the best disinfectant. Louis D.
   Brandeis, Other People’s Money and How the Bankers
   Use It 92 (1914).
           Likewise, “the fundamental assumption of our adversary system” is
   that “strong (but fair) advocacy on behalf of opposing views promotes sound
   decision making.” Neonatology Associates, 293 F.3d at 131. What John Stuart
   Mill once observed about “the liberty of thought and discussion” readily
   applies to the courtroom as well: “If opponents of all-important truths do
   not exist, it is indispensable to imagine them and supply them with the
   strongest arguments which the most skillful devil’s advocate can conjure
   up.” John Stuart Mill, On Liberty 36 (1859) (1978 ed.).1


           1
            This understanding of the adversarial system is not just reflected in how courts
   approach amici. It also explains why the legal profession traditionally respects the right of
   attorneys to represent clients, regardless of one’s personal views. The same commitment
   to placing principle over personal interest that compels judges to faithfully follow our
   written Constitution, no matter what we may think of the outcome, is also what empowers
   attorneys to zealously represent accused criminals and other unpopular causes. See, e.g.,
   David Mccullough, John Adams 65–68 (2001) (noting that Adams became
   “more respected than ever” after defending British soldiers in the Boston Massacre,




                                                7
Case: 19-30702         Document: 00516041916              Page: 8       Date Filed: 10/05/2021




                                          No. 19-30702
                                        c/w No. 19-30989
           So courts should welcome amicus briefs for one simple reason: “[I]t
   is for the honour of a court of justice to avoid error in their judgments.” The
   Protector v. Geering, 145 Eng. Rep. 394 (K.B. 1686). As Judge Higginbotham
   wrote in his American College of Obstetricians dissent, “even in a court as
   learned as ours, we might be able to avoid some unnecessary catastrophes if
   we have the will and the patience to listen.” 699 F.2d at 647. Then-Judge
   Alito put it this way: “[A]n amicus who makes a strong but responsible
   presentation in support of a party can truly serve as the court’s friend.”
   Neonatology Associates, 293 F.3d at 131.
           And of course, these principles apply even—indeed, especially—
   when amici sharply criticize the work of the court, as the proposed amici
   certainly do. To be sure, “no one enjoys being booed.” Wilson v. Houston
   Cmty. Coll. Sys., 966 F.3d 341, 345 (5th Cir. 2020) (Ho, J., dissenting from
   denial of rehearing en banc). But judges should “not just expect criticism,
   but embrace it.” Id. After all, “as human beings, judges sometimes make
   mistakes, but strive to do better.” Planned Parenthood of Greater Tex. Fam.
   Plan. & Preventative Health Servs., Inc. v. Kauffman, 981 F.3d 347, 384 (5th
   Cir. 2020) (Ho, J., concurring). So when we err, we should openly admit it,
   without shame or embarrassment. And we should be thankful, not offended,
   when criticism inevitably arrives. Thankful to live in a country, and under a


   because “no man in a free country should be denied the right to counsel and a fair trial”);
   see also Robert Barnes, Kagan defends former Bush official who is representing House in same-
   sex     marriage    case,  Wash.        Post,      Apr.      29,     2011,     available   at
   https://www.washingtonpost.com/politics/kagan-defends-former-bush-official-who-is-
   representing-house-in-same-sex-marriage-case/2011/04/29/AFoDR0GF_story.html.
           Unfortunately, this tradition is not widely honored today—not consistently,
   anyway. Lawyers and firms defend this “hallowed, essential tradition of the profession”—
   but not if there are “repercussions from certain well-heeled corporate clients if they take
   positions disfavored” in certain circles. Eugene Scalia, John Adams, Legal Representation,
   and the “Cancel Culture”, 44 Harv. J.L. & Pub. Pol’y 333, 336, 338 (2021).




                                                8
Case: 19-30702      Document: 00516041916           Page: 9    Date Filed: 10/05/2021




                                     No. 19-30702
                                   c/w No. 19-30989
   Constitution, that “not only tolerates disagreement, but celebrates it.” Id.
   Thankful for our adversarial legal system premised on freedom of speech and
   rigorous debate. Thankful for the opportunity to correct any mistakes that
   may occur, because “it is more important to get the law right than to guard
   our self-esteem.” Id.
          That doesn’t mean, of course, that every amicus brief will turn out to
   be useful. Here, the proposed amicus brief contradicts a number of views
   that amici held when they served on the bench. The panel majority notes a
   few examples. See, e.g., Lefebure v. D’Aquilla, _ F.4th _, _ (5th Cir. 2021)
   (explaining how the amicus brief conflicts with Bryan A. Garner et
   al., The Law of Judicial Precedent 87, 121 (2016) (collecting
   cases); id. at _ (explaining how the amicus brief conflicts with Carter v.
   Derwinski, 987 F.2d 611, 613 n.1 (9th Cir. 1993) (Kozinski, J.) (en banc)).
          And there are more. To note just one other example: Amici criticize
   the court for deciding this case without oral argument. But that is a common
   practice in the federal circuits, for example, when “the panel unanimously
   agree[s] that the decisional process would not be meaningfully aided by oral
   argument.” Sun Coast Resources, Inc. v. Conrad, 956 F.3d 335, 340 (5th Cir.
   2020) (citing Fed. R. App. P. 34(a)(2)). Amici should know this, having
   decided countless appeals without oral argument—including appeals that
   (unlike this one) present constitutional and regulatory issues of first
   impression. See, e.g., United States v. Albers, 136 F.3d 670, 673 (9th Cir. 1998)
   (Kozinski, J.); Lowry v. Barnhart, 329 F.3d 1019, 1021–22 (9th Cir. 2003)
   (Kozinski, J.). What’s more, the Federal Rules of Appellate Procedure
   specifically contemplate the denial of oral argument in cases such as this—as
   amici again should know. See Fed. R. App. P. 31(c) (“An appellee who
   fails to file a brief will not be heard at oral argument unless the court grants
   permission.”).




                                          9
Case: 19-30702     Document: 00516041916            Page: 10   Date Filed: 10/05/2021




                                     No. 19-30702
                                   c/w No. 19-30989
          But inconsistency or lack of rigor is not a good reason to deny leave to
   amici, any more than it is a good reason to deny freedom of speech. To the
   contrary, it would be “startling and dangerous” to adopt “a free-floating test
   for First Amendment coverage based on an ad hoc balancing of relative social
   costs and benefits.” United States v. Alvarez, 567 U.S. 709, 717 (2012)
   (plurality op.) (cleaned up). “Even where there is a wide scholarly consensus
   concerning a particular matter, the truth is served by allowing that consensus
   to be challenged without fear of reprisal.         Today’s accepted wisdom
   sometimes turns out to be mistaken.” Id. at 752 (Alito, J., dissenting).
          Besides which, “[i]f an amicus brief that turns out to be unhelpful is
   filed, the merits panel, after studying the case, will often be able to make that
   determination without much trouble and can then simply disregard the
   amicus brief.” Neonatology Associates, 293 F.3d at 133. “On the other hand,
   if a good brief is rejected, the merits panel will be deprived of a resource that
   might have been of assistance.” Id. So we would be “well advised to grant
   motions for leave to file amicus briefs unless it is obvious that the proposed
   briefs do not meet Rule 29’s criteria as broadly interpreted.” Id.
                                         ***
          The opposed motion for leave to file a brief as amici curiae is granted.


                                           /s/ James C. Ho
                                       James C. Ho
                                       United States Circuit Judge




                                          10